Name: 94/432/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  means of agricultural production;  agricultural activity;  farming systems
 Date Published: 1994-07-13

 Avis juridique important|31994D043294/432/EC: Commission Decision of 30 May 1994 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production Official Journal L 179 , 13/07/1994 P. 0022 - 0026 Finnish special edition: Chapter 3 Volume 59 P. 0035 Swedish special edition: Chapter 3 Volume 59 P. 0035 COMMISSION DECISION of 30 May 1994 laying down detailed rules for the application of Council Directive 93/23/EEC as regards the statistical surveys on pig population and production (94/432/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/23/EEC of 1 June 1993 on the statistical surveys to be carried out on pig production (1), and in particular Articles 1 (3), 2 (2), 3 (2), 6 (1) and (2), 8 (1) and (2) and 10 (3) thereof,Whereas precise definitions are required in order to carry out the surveys provided for in Directive 93/23/EEC; whereas this requires the definition of the agricultural holdings covered by the survey; whereas the herd size classes and regions according to which the Member States draw up the survey results at regular intervals must also be determined; whereas a single definition of carcass weight is necessary for the drawing-up of slaughtering statistics;Whereas, according to Directive 93/23/EEC, the Member States may, at their request, be authorized to carry out the April and August surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population; whereas Member States whose pig population makes up only a small percentage of the overall population of the Community may, at their request, also be authorized to dispense altogether with the April and August surveys, or to use the regional breakdown for the final results of the April or August survey; whereas, finally, the Member States may, at their request, be authorized to use administrative sources instead of statistical surveys to determine the pig population and the prescribed breakdown by herd size classes for the final results of even-numbered years and/or for those of a given month of the year;Whereas applications have been made by the Member States for the abovementioned types of authorization;Whereas Commission Decision 76/805/EEC (2), as last amended by Decision 91/268/EEC (3), should be replaced;Whereas, since Directive 93/23/EEC is applicable as from 1 January 1994, it is appropriate to apply the provisions of this Decision with effect from the same date;Whereas this Decision is in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 1. For the purposes of Article 2 (2) of Directive 93/23/EEC, 'agricultural holding` means any technical and economic unit under single management which produces agricultural products.2. The survey referred to in Article 1 (1) of Directive 93/23/EEC shall cover:(a) agricultural holdings with a utilized agricultural area of 1 ha or more;(b) agricultural holdings with a utilized agricultural area of less than 1 ha, if their production is to a certain extent intended for sale or if their production unit exceeds certain natural thresholds.3. Member States wishing to apply a different survey threshold shall, however, undertake to determine that threshold in such a way that only the smallest holdings are excluded, and that together the holdings excluded account for 1 % or less of the total standard gross margin, within the meaning of Commission Decision 85/377/EEC (4), of the Member State concerned.Article 2 The territorial subdivisions referred to in Article 6 (1) of Directive 93/23/EEC are set out in Annex I.Article 3 The breakdown provided for in Article 8 (1) of Directive 93/23/EEC is set out in Annex II.Article 4 The carcass weight referred to in Article 10 (1) of Directive 93/23/EEC is defined in Annex III.Article 5 1. Pursuant to the first subparagraph of Article 1 (2) of Directive 93/23/EEC, the Member States listed in point (a) of Annex IV are authorized to carry out the April and August surveys in selected regions, on the understanding that these surveys cover at least 70 % of the pig population.2. Pursuant to the second subparagraph of Article 1 (2) of Directive 93/23/EEC, the Member States listed in point (b) of Annex IV are authorized to dispense altogether with the April and August surveys.3. Pursuant to the third subparagraph of Article 1 (2) of Directive 93/23/EEC, the Member States listed in point (c) of Annex IV are authorized to use administrative sources instead of statistical surveys.4. Pursuant to Article 6 (2) of Directive 93/23/EEC, the Member States listed in point (d) of Annex IV are authorized to use the regional breakdown for the final results of the April or August survey.5. Pursuant to Article 8 (2) of Directive 93/23/EEC, the Member States listed in point (e) of Annex IV are authorized to use the breakdown by herd size classes for the final results of even-numbered years and/or for those of a given month of the year.Article 6 Decision 76/805/EEC is repealed.Article 7 This Decision shall apply with effect from 1 January 1994.Article 8 This Decision is addressed to the Member States.Done at Brussels, 30 May 1994.For the CommissionHenning CHRISTOPHERSENVice-President(1) OJ No L 149, 21. 6. 1993, p. 1.(2) OJ No L 285, 16. 10. 1976, p. 31.(3) OJ No L 134, 29. 5. 1991, p. 49.(4) OJ No L 220, 17. 8. 1985, p. 1.ANNEX I Territorial subdivisions >TABLE>ANNEX II Size classes of pig populations >TABLE>ANNEX III Definition of carcass weight Carcass weight is the weight of the slaughtered pig's cold body, either whole or divided in half along the mid-line, after being bled and eviscerated and after removal of the tongue, bristles, hooves, genitalia, flare fat, kidneys and diaphragm.ANNEX IV (a) Member States authorized to carry out the April and August surveys in selected regionsFranceItaly(b) Member States authorized to dispense altogether with the April and August surveysGreecePortugalLuxembourg(c) Member States authorized to use administrative sources instead of statistical surveys>TABLE>(d) Member States authorized to use the regional breakdown for the final results of the April or August survey>TABLE>(e) Member States authorized to use the breakdown by herd size classes for the final results of even-numbered years and/or for those of a given month of the year>TABLE>